Citation Nr: 0843929	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-37 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the 
veteran's cause of death.  


WITNESSES AT HEARING ON APPEAL

Appellant and T.F.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to April 
1942 and from December 1942 to April 1946.  The veteran died 
in January 1993 and the appellant is the surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that determined a claim for 
service connection for the cause of death remained denied 
because new and material evidence to reopen the claim had not 
been received.  

The appellant and her daughter presented testimony at a 
personal hearing in July 2008 before the undersigned Veterans 
Law Judge.  A copy of the hearing transcript was attached to 
the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a January 1994 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant was notified 
of this decision and she initiated an appeal.  In an April 
1995 letter, the RO notified the appellant of its 
determination that her substantive appeal was not timely 
filed and was not accepted.  The RO further notified the 
appellant of her appellate rights on the timeliness issue.  
However, the appellant did not appeal that determination and 
the January 1994 rating decision became final.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  The Board notes that in a February 2007 
letter, issued prior to the decision on appeal, the RO did 
not provide adequate notice to the claimant regarding the 
reasons for the prior denial.  Thus, the claim must be 
remanded to provide adequate notice to the claimant.  

In addition, subsequent to the February 2007 notice letter, 
the Court decided that in claims of entitlement to service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310, notice must include a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death.  See Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  Thus, as the case is being 
remanded, notice of the veteran's service-connected 
conditions must be provided to the appellant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant should be issued a 
notification letter with regard to the 
issue of whether new and material evidence 
has been received to reopen a previously 
denied claim for service connection for 
the cause of death.  The letter should 
include a discussion of the basis of the 
prior final denial of service connection 
for the cause of the veteran's death in 
accordance with the requirements of Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the appellant must be 
advised of the reasons for the prior 
denial and of the information and evidence 
needed to overcome those reasons.  The 
letter should also include notification of 
the disabilities for which the veteran was 
service connected at the time of his 
death.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

2.  Thereafter, readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  Then, 
the case should be returned to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

